Citation Nr: 1146629	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-38 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include degenerative joint disease and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In an October 2009 statement of the case (SOC), the RO "reopened" the Veteran's claim for service connection for a low back disability and denied that claim on the merits.  As noted in the decision below, the Board finds that the prior denial of the claim of service connection for a low back disability must be reconsidered in accordance with 38 C.F.R. § 3.156(c) (2011).  

On May 27, 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  He also testified before the RO in March 1979 and September 2009.  Transcripts of those hearings have been associated with the claims file.  


FINDINGS OF FACT

1.  By prior final decisions, VA denied a claim of service connection for a low back disability.  

2.  Evidence received since the most recent final decision includes relevant service department records that were in existence from the time that the Veteran first sought service connection and were sufficiently identified by the Veteran.

3.  The Veteran does not have a low back that that is the result of disease or injury incurred in or aggravated during active military service.


CONCLUSIONS OF LAW

1.  Relevant service department records have been received since prior final VA denials that require reconsideration of the claim of service connection for a low back disability.  38 C.F.R. § 3.156(c) (2011).

2.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In October 1961, the Veteran underwent an examination for enlistment in the United States Army.  At that time, it was noted that he had a very slight shortening of his left leg.  The Veteran also reported that in 1958, he had sustained an injury to his back.  The examiner recorded a history of a slipped disc with occasional low back pain and swelling for which the Veteran was paid compensation for five months in 1958.  The Veteran also wore a back support for six months after his injury.

The Veteran's service treatment records (STRs) show that in February 1962, the Veteran presented with complaints of back pain.  It was noted that he had sustained a back injury before service, which had been asymptomatic until he started basic training.  Radiating pain and spasms were denied.  The Veteran was referred for an orthopedic consultation, at which time he reported that he had injured his back before service while helping to lift a sofa.  He stated that a doctor had informed him that he had a tilted pelvis.  Examination of the Veteran revealed that he stood with his right knee flexed to compensate for an uneven leg length, which resulted in a low pelvis position on the right side.  X-rays revealed "probable 6 lumbar vertebrae."  The examiner's impression was: "No orthopedic disease (see note on induction physical)."

The Veteran was again treated in April 1962 for a sore back.  No specific injury was noted.  A November 1963 treatment entry reveals that the Veteran sustained a laceration and contusion of the fifth finger on his right hand.  X-rays were negative, but he was referred for an orthopedic consultation for a possible skin graft.

The Veteran underwent an examination for the purposes of separation from service in December 1963.  At that time, he reported to be in good health except for a "crushed finger," cramps in his legs when running, and asthma.  His spine was clinically evaluated as normal.

A December 1963 letter from a captain in the Medical Corps to the VA hospital in Little Rock, Arkansas, indicated that the Veteran had sustained an injury to his right fifth finger in the line of duty on November 13, 1963.  The wound was debrided and treated until the Veteran was discharged from the hospital on November 26, 1963.  Healing resulted in contracture at the interphalangeal joint and it was felt that the Veteran would benefit from plastic surgery.  No other in-service injuries were noted.

In January 1964, the Veteran filed a claim for VA disability compensation, seeking service connection for a laceration of the right fifth finger.  He was afforded a VA examination in February 1964, at which time he reported that his fifth right finger was crushed between the bumper of a truck and a 155 millimeter howitzer in November 1964.  Service connection for a laceration of the right fifth finger was granted in April 1964.

In May 1964, the Veteran indicated his desire to file a claim of service connection for a back disability, which claim was denied that same month upon finding that although the Veteran had complained of back pain in service, no disability was found and his separation examination report was silent for any complaints related to the back.  The Veteran disagreed with that decision and in September 1964, he was afforded a VA examination in connection with his claim.  Examination of the Veteran revealed a downward tilt of the pelvis on the left, due to leg length discrepancy.  There was no paralumbar spasm, guarding, or localized tenderness.  Flexion, extension, and side bending on the trunk were normal.  Straight leg raising test, Patrick's test, and sciatic nerve stretch test were all normal.  The examiner found no residual or evidence of abnormality of the lumbar/lumbosacral spine.  X-rays showed a mild narrowing of the interspaces between L4-5 and S1.  No other abnormal skeletal changes were noted. 

In his November 1964 VA Form 1-9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that his back problems had started during basic training.  He reported being assigned to an artillery unit working with 155 mm howitzers, stating that putting the guns into position placed a strain on his back.  He also stated that his duties required him to jump five feet over the side of five ton trucks and indicated that he would have to lie on the ground on account of his back pain.

In an April 1965 decision, the Board denied the Veteran's claim of service connection for a back disability.  The Board noted the pre-service back injury, complaints of back pain in service, lack of in-service diagnosis of a back disability, and post-service medical evidence showing a mild narrowing of the disc space, but an otherwise normal spine.  The Board found that the evidence showed a pre-existing back disability that was not aggravated in service.  

The Veteran petitioned to reopen his previously denied claim of service connection for a low back disability in June 1978.  X-rays of the low back taken during a period of hospitalization (which hospitalization was apparently for mental health reasons) from June to July 1978 showed mild degenerative changes with questionable scoliosis at L5-S1.  In August 1978, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim.

In December 1978, the Veteran submitted a statement from his private physician, T.H, M.D., who indicated that he had first treated the Veteran in October 1957 after he injured his back while lifting a sofa at his place of employment.  Examination at that time showed scoliosis convex to the right and the Veteran was tender over the third lumbar spinous process.  Dr. H. noted that X-rays taken during a period of hospitalization revealed a rotational scoliosis.  The disc spaces were reported as normal and it was thought that the Veteran had a sacralization of the sixth lumbar vertebrae.  Dr. H. stated that he again treated the Veteran in July 1959 at which time he had presented to the emergency room with a history of having had an automobile accident.  The Veteran reported sustaining a flexion extension injury to his neck and also complained of lower back pain.  X-rays showed cervical scoliosis.  The Veteran returned to Dr. H. in January 1966, complaining of a flare-up of his back.  He was noted to walk with a predictable limp.  Due to his scoliosis and pelvic tilt, he had an apparent shortening of the left leg.  Dr. H. reported treating the Veteran five times since January 1966, primarily for complaints of "nerves."  His current evaluation showed him able to bend fairly well from the waist without pain.  The Veteran had no pronounced limp or scoliosis.  

In January 1979, the RO again found that new and material evidence sufficient to reopen the previously denied claim of service connection for a back disability had not been presented.  The Veteran disagreed with that decision and in March 1979, was afforded a hearing before the RO.  During his hearing, the Veteran testified as to his back problems during service, stating that his service duties required a lot of heavy lifting, placing strain on his back.  He further asserted that in November 1963, a five-ton truck hit him from behind, knocking him down and running over his right hand and knee.  He reported being hospitalized for 14 days and stated that his neck and legs were placed in traction.  The Veteran indicated that he was told that his back had been aggravated.

An April 1979 orthopedic evaluation noted that the Veteran had diffuse complaints of pain to palpation throughout the paravertebral musculature in the thoracic and lumbar spines.  Motions of the lumbar spine were all performed jerkily and the Veteran complained of pain with all movements.  There was no evidence of paravertebral muscle spasm, sciatic notch, or nerve tenderness.  The Veteran walked on his toes and heels without evidence of weakness, but he did tend to limp, which was noted to be an intentional type of gait.  

An SOC was issued in May 1979, wherein it was determined that the service connection for a back disability was not warranted because the Veteran's back disability had pre-existed service and was not aggravated therein.  

In August 2006, the Veteran again sought to reopen his previously denied back claim.  He was notified that his claim was last denied in January 1979 because the evidence showed that his back disability pre-existed service and was not aggravated therein.  The Veteran was advised of the need to submit new and material evidence.  

In September 2006, the Veteran's wife submitted a statement wherein she reported that in or around October 1963, she was notified that the Veteran had been injured in the field when he was hit by a five-ton truck.  She stated that the Veteran was treated at the Army Hospital at Fort Carson and was placed in traction for his back and neck injuries.  In a March 2007 decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of service connection for a low back disability.  The Veteran did not appeal that decision, and it became final.

In July 2008, the Veteran again sought service connection for a back disability, due to aggravation.  He was informed of the need to submit new and material evidence as a claim of service connection for a back disability had previously been denied.  VA treatment records associated with the claims folder contained the report of June 2008 x-rays showing six lumbar vertebral bodies and a demineralization of the vertebral body with a narrowing of the disc space between L2-3 and L3-4.  In an August 2008 decision, the RO denied reopening upon finding that evidence showing that the Veteran's pre-existing back disability had permanently increased in severity during service had not been submitted.  

In September 2009, the Veteran submitted copies of letters that his wife had written to her parents in November and December 1963.  In those letters, the Veteran's wife noted that he had been hospitalized due to injury on his right hand.  She wrote to her parents regarding the extent of the Veteran's injury and detailed her visits to see him while he was hospitalized.  

Also in September 2009, the Veteran was afforded a VA examination in connection with his claim.  The examiner noted that the Veteran had injured his back while lifting a sofa prior to service.  The Veteran stated that his back gradually improved over time and was asymptomatic until he began basic training.  The Veteran reported a flare-up in service after a prolonged marching exercise, for which he was treated with aspirin products.  He stated that while in service he was also involved in a motor vehicle accident that caused him to strain his back.  He was medically treated and his symptoms improved to the point where he was asymptomatic at the time he was separated from service.  He reported that about a year after service, he began to experience back flare-ups with work-related stress.  The Veteran denied any further injury to his back or surgery.  

Examination of the thoracolumbar spine revealed normal alignment and spinous process, without obvious scoliosis.  Spasm and tenderness to palpation were present over the lumbar, but not the dorsal, spine.  The examiner noted the existence of x-ray evidence showing degenerative disc/degenerative joint disease of the lumbar spine.  Upon review of the evidence of record, the examiner stated his opinion that that the Veteran's back disability was not aggravated beyond its natural progress as a result of military service.  The examiner found no evidence of aggravation in service.  Although there were some complaints of back pain in service, upon separation from service, the Veteran's back was asymptomatic.  The examiner also noted that the post-service treatment records showed a normal back in 1964 and no complaints related to the back until 1966.  He noted that the Veteran's entry examination revealed a leg-length inequity and that there was a post-service diagnosis of scoliosis.  The examiner found it to be a reaction-type scoliosis, as recent x-rays failed to reveal evidence of scoliosis.  The examiner indicated that the Veteran's post-service employment played a role in his back flare-ups.

In an addendum dated that same month, the examiner stated that there was no evidence that the Veteran had developed a low back condition at the time of separation, as he denied complaints related to the back and his back was evaluated as normal during his separation examination, which weighed against finding that a chronic condition was present at that time.  The examiner opined that the Veteran's current back disability was likely related to occupational and typical age related stresses on the back over the years.

Associated with the claims folder are Veteran's Social Security Administration (SSA) records, which contain a March 1980 application for benefits.  At that time, the Veteran reported that he was disabled on account of left leg, right hand, back, and nervous problems.  The Veteran indicated that he was first bothered by these problems in 1977.

The Veteran was afforded another RO hearing in September 2009 during which both he and his wife testified concerning his claim of service connection for a low back disability.  The Veteran reported injuring his back while lifting a sofa prior to joining the military.  He stated, however, that the injury was to his neck rather than to his low back and that x-rays taken at that time showed a fused disc.  The Veteran denied problems during basic training.  He reported that while in service, he was directing a five-ton truck when he stepped in a prairie dog hole.  He stated that he fell and the bumper of the five ton truck hit him in the back of his head.  He reported being transferred to a hospital where he was placed in traction.  The Veteran's wife testified that when she was brought to see the Veteran after his accident, he was "laying in the bed with a traction to his feet and his neck."  She described that traction as weights pulling on him.

In an October 2009 SOC, the RO "reopened" the Veteran's claim for service connection for a low back disability and denied that claim on the merits.  The Veteran appealed to the Board and in May 2010, he testified at a Board hearing via videoconference.  He stated that during service, he was guiding a truck in the dark with a flashlight when he stepped in a prairie dog hole.  He asserted that the bumper of the five-ton truck hit him in the back of his head and "bounced [him] around like a basketball."  He reported being knocked unconscious and waking up in an ambulance 45 minutes later.  The Veteran stated that as a result of the accident, he sustained injuries to his head, teeth, right hand, and back.  He reported treatment at Evans Army Hospital, stating that he received a spinal injection and was placed in traction for three weeks because he had no feeling in his legs.  The Veteran's wife reported that while hospitalized, the Veteran's back was stabilized with weights to his feet and neck.

In a November 2011 decision, the Board remanded the issue of whether new and material evidence had been submitted to reopen the Veteran's previously denied claim of service connection for a low back disability.  Specifically, the Board found that a review of the record failed to reveal any records from the Veteran's period of hospitalization at Evans Army Community Hospital, despite the fact that the Veteran's STRs referenced treatment in the emergency room of the "US Army Hospital" at Fort Carson on November 13, 1963, for an injury to his 5th finger of the right hand.  The Board instructed the agency of original jurisdiction (AOJ) to attempt to obtain all records of any period of hospitalization at Evans Army Community Hospital.

In June 2011, the AOJ received treatment records for the Veteran from Evans Army Community Hospital, the U.S. Army Hospital at Fort Carson.  A review of those records shows that the Veteran was hospitalized in December 1962 for observation for possible hyperthyroidism.  No disease was found.  He was again hospitalized for 13 days beginning on November 13, 1963, for treatment of a lacerated right fifth finger with nerve involvement.  The Veteran reported that he had injured his right fifth finger while hooking a weapon onto a truck.  A narrative summary indicated that the Veteran's right fifth finger was crushed by a truck that was backing up.  Physical examination of the Veteran upon admission was within normal limits except for the right fifth finger, which showed a crush injury.  X-rays showed no fracture or dislocation.

II.  Petition to Reopen Previously Denied Claim

As noted above, in April 1965, the Board denied service connection for a back disability upon finding that the Veteran had a pre-existing back disability, manifested by x-ray evidence of changes to the lumbosacral spine that underwent no increase in severity during service.  The April 1965 Board decision, rendered prior to the advent of the United States Court of Appeals for Veterans Claims (Court) constituted a final appellate determination as to any issue addressed therein.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thereafter, the Veteran sought several times to reopen his claim for service connection for a low back disability, which application was last denied by the RO in March 2007.  The March 2007 RO decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

As a result of a prior final denial, a claim for service connection may be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Generally, without the submission of new and material evidence, a previously and finally disallowed claim will not be reconsidered on the merits.  If, however, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in-service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1)(i)-(iii).

The above-noted provisions do not apply if the later received or associated records could not have obtained by VA when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center or any other official source.  38 C.F.R. § 3.156(c)(2).

Since the last final denial of the Veteran's service connection claim in March 2007, hospitalization records from the Evans Army Community Hospital have been associated with the claims folder.  There is no question that these records fall within the category of service records that are related to the claimed in-service injury, event, or disease, as the records clearly relate to the incident in service during which the Veteran alleges he sustained a back injury.  Further, it is clear that these records have been in existence since the Veteran first sought service connection for his low back disability.  Moreover, in light of the lay evidence and the STRs that document treatment at the U.S. Army Hospital at Fort Carson, the Board finds that the information contained in the record was sufficient for VA to have identified and obtained the Evans Army Community Hospital records.

Accordingly, because the new evidence includes copies of relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered.  38 C.F.R. § 3.156(c).  

III.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011).

In this case, the Veteran specifically noted a prior back injury on his October 1961 report of medical history.  Although the Veteran's back was clinically evaluated as normal on the October 1961 enlistment examination report, the physician's summary on the report of medical history notes the Veteran's report of a slipped disc, accompanied by pain and occasional swelling in his lower back, resulting from a work-related injury.  Although the Veteran has attested that his pre-service back injury involved his cervical rather than his lumbar spine, a review of Dr. H.'s 1972 statement clearly indicates a low back injury.  Not only did the Veteran complain of low back pain subsequent to his work-related lifting injury, but Dr. H. noted that examination of the Veteran at that time revealed tenderness over the third lumbar spinous process.  Furthermore, x-rays taken after the accident revealed a rotational scoliosis of the lower back.  With regard to the Veteran's alleged cervical spine injury, Dr. H. noted that in July 1959, the Veteran had presented with a history of having been involved in an automobile accident.  It was noted that he had sustained a flexion extension injury to his neck.  He also complained of low back pain at that time.  Thus, while the Veteran is correct that he sustained a cervical spine injury prior to service, the Board finds that, in light of the low back injury recorded on the October 1961 report of medical history and the physician's summary and Dr. H.'s statement indicating treatment for a low back injury prior to service, a low back disability was noted at entry--prior to acceptance and enrollment for active military service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Therefore, the presumption of sound condition does not apply in this case.  38 U.S.C.A. § 1111.  Accordingly, the Veteran's claim is one for aggravation of a pre-existing low back disability.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.").  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011); see Wagner, supra.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002) ("[E]vidence of temporary flare-ups symptomatic of an underlying preexisting condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.[A.] § 1153 unless the underlying condition is worsened."); Maxson v. West, 12 Vet. App. 453, 458 (1999) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)), aff'd 230 F.3d 1330 (Fed. Cir. 2000).

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

In the instant case, the Veteran has asserted that while in service, he was run over by a truck, resulting in injuries to his back, neck, and hand, which required hospitalization, to include being placed in traction to stabilize his back, at Evans Army Community Hospital at Fort Carson, Colorado, for three weeks.  The Veteran's wife similarly testified that she visited the Veteran in the hospital while he was in service and observed him in traction to stabilize his back.

A review of the evidence of record reveals that the Veteran did indeed suffer an injury to his hand at a result of an accident with a truck.  Clinical records from Evans Army Community Hospital at Fort Carson show that the Veteran was hospitalized for 13 days, beginning on November 13, 1963, for treatment of a laceration to the right fifth finger with nerve involvement.  It was noted that his hand was crushed by a truck that was backing up.  Thus, the Board finds that the accident reported by the Veteran regarding a truck backing into him in service did indeed occur.  However, there is no evidence, other than the statements made by the Veteran and his wife, that the Veteran sustained any injury to his back as a result of the truck accident.  Clinical records from Evans Army Community Hospital make no mention of a back injury, nor do they indicate that the Veteran was placed in traction.  

Further, while the Veteran's wife now asserts that the Veteran sustained a back injury and she observed him in traction, a review of the letters written by her to her parents during the Veteran's period of hospitalization contain no indication that the Veteran had injured his back as a result of the truck accident.  Rather, she discusses only that the Veteran injured his finger while he was rigging up a gun and a truck backed over his finger.  The Veteran's wife noted that he was to undergo a skin graft and indicated that the Veteran would be hospitalized for a period of time for treatment of the finger injury.  She also wrote to her parents about the friends she visited while the Veteran was in the hospital, the gifts she purchased for their children, the housework that she had performed, and the shopping that she had done.  She further reported that while visiting the Veteran, she and the Veteran "walked up and down the halls of the hospital for about 30 min[utes] before [she] left," noting that the Veteran "just can't stay in that bed."  In a November 18, 1963, letter, the Veteran's wife stated that she and the Veteran "walked down to the hospital snackbar."  

The fact that the Veteran was walking around the hospital clearly weighs against a finding that the Veteran had been placed in traction for stabilization of his back while he was hospitalized.  Moreover, despite the detail with which the Veteran's wife wrote to her parents about the Veteran's finger injury and her daily activities, nowhere did she indicate that she observed the Veteran in traction or that he had injured any body part other than his right fifth finger.  Thus, based on the information contained in the letters from the Veteran's wife to her parents, written contemporaneous to the Veteran's period of hospitalization, the Board finds her current assertions that the Veteran sustained a back injury as a result of the truck accident and was placed in traction to be incredible.  

Moreover, despite first claiming service connection for a back disability in May 1964, it was not until his March 1979 RO hearing that the Veteran asserted that he had sustained a back injury as a result of the truck accident in service.  Prior to that that time, the Veteran stated that his service duties put a strain on his back and also required him to jump five feet over the side of five ton trucks, resulting in back pain.  There is no indication in the Veteran's STRs, to include the records from his period of hospitalization, that the Veteran was knocked unconscious as a result of the truck accident or that he was treated for a back injury subsequent to that accident.  The December 1963 letter from a captain in the Medical Corps to the VA hospital in Little Rock, Arkansas, indicated only that the Veteran had sustained an injury to his right fifth finger in the line of duty on November 13, 1963.  No other in-service injuries were noted.

Thus, given the absence of supporting evidence, and indeed the presence of contradictory evidence, regarding whether the Veteran sustained a back injury as a result of the truck accident, and in consideration of the inconsistency with which the Veteran has reported his theory of how he injured or aggravated his back in service, the Board finds that the Veteran is not credible.

Although the evidence fails to demonstrate that that the Veteran sustained an injury to his back as a result of the in-service truck accident that resulted in a crushing injury to his right fifth finger, his STRs do show that in February and April 1962, he presented with complaints of back pain.  However, no specific back disability was noted.  While x-rays taken in February 1962 revealed "probable 6 lumbar vertebrae," the examiner's impression was: "No orthopedic disease (see note on induction physical)."  No notation related to the back was made at the time of his separation examination and the Veteran's himself indicated that he was in good health except for a "crushed finger," cramps in his legs when running, and asthma.  

A review of the Veteran's post-service treatment records fails to reveal any evidence that the Veteran experienced a worsening during service of the underlying pre-existing foot disability.  The September 2009 VA examiner noted the complaints of back pain in service, but found that upon separation from service, the Veteran's back was asymptomatic.  Indeed, the Veteran himself reported that his back symptoms improved during service to the point where he was asymptomatic at the time he was separated from service.  The examiner also noted that the post-service treatment records showed no residuals or evidence of abnormality of the lumbar/lumbosacral spine in 1964 and no complaints related to the back until 1966.  With regard to the Veteran's scoliosis, the examiner found it to be a reaction-type scoliosis, as recent x-rays failed to reveal evidence of scoliosis.  The examiner also indicated that the Veteran's post-service employment played a role in his back flare-ups.  In the September 2009 addendum, the examiner opined that the Veteran's current back disability was likely related to occupational and typical age-related stresses on the back over the years.

The Board finds probative the VA examiner's negative opinion regarding the in-service aggravation of the Veteran's pre-existing back disability.  The Board also finds probative the fact that the only complaints documented in service related to the Veteran's back were of pain, which appears to have subsided by the time that the Veteran was separated from service.  Thus, while the Veteran may have experienced some pain during service, an intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation pursuant to 38 U.S.C.A. § 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Here, there is no evidence to support a finding that the Veteran's pre-existing back disability underwent an increase in severity during service.  Accordingly, the Board finds that the evidence fails to support a finding of aggravation.  

In so finding, the Board has considered the Veteran's lay statements regarding the pain he experienced on account of his military duties.  The Board does not question the competency of the Veteran to report on the severity of symptoms such as pain in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology).  Here, however, the relevant inquiry turns on whether there was a change in the underlying pathology of the pre-existing low back disability, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  See Davis, supra.  The Board finds that whether there was a change in the underlying pathology of the Veteran's pre-existing low back disability is a medical determination.  Therefore, because the Veteran is a lay person without the appropriate medical training and expertise, he is not competent to state that there was a change in the underlying pathology of his pre-existing low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Accordingly, because a low back disability was noted to have pre-existed the Veteran's active military service, and did not undergo an increase in severity during service, the Board finds that the Veteran's claim for service connection must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, supra.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

IV.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to a petition to reopen a previously disallowed claim, VA must also advise the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This requires VA to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Id. at 9-10. 

As the Veteran's claim has been "reopened," the Board finds that any error with respect to the notice requirements as set forth in Kent, supra, is nonprejudicial.  As to the Veteran's underlying service connection claim, upon receiving the Veteran's petition to reopen his previously denied claim of service connection for a low back disability, the RO sent to him a July 2008 letter notifying him of the evidence required to substantiate his claim.  Specifically, the letter informed him that the evidence must show, among other things, that he suffered an injury in service or had a disease that began in service or was made worse during his military service.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice.  Further, the Board finds that the July 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his STRs, clinical records from Evans Army Community Hospital, private medical records, VA outpatient treatment records, records from the Social Security Administration, the September 2009 VA examination report, and statements from the Veteran and his wife, to include transcripts from RO and Board hearings.  The Veteran has not identified any outstanding evidence and the Board is aware of none.

Further, the Veteran was afforded a VA examination in September 2009 in connection with his claim.  The examiner reviewed the claims folder, interviewed the Veteran, and conducted an examination of his spine.  X-ray reports were also reviewed.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's service connection claim and finds that the examiner's opinion is supported by an adequate rationale.  The Board thus concludes the September 2009 examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011).


ORDER

Service connection for a low back disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


